DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/21 has been entered. This RCE is in response to the Examiner’s Answer mailed on 01/21/21. 

Drawings
The drawings filed on 06/10/16 are accepted.

Claim Objections
Claims 5 is objected to because of the following informalities:
Claim 5 appears to disclose similar information as the limitation of claim 1, which states, “wherein the processor further determines … depending on the magnitude of the variation in the determined electrical parameter …” Claim 5 would therefore appear to represent a potentially redundant limitation and should perhaps be deleted. The . 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “program code means” in claims 13-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have been amended to state, “wherein if the magnitude of the variation is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the magnitude of the variation is larger than a threshold it is determined that the electrical parameter is not caused by a variation in the operational state of an electrical consumer.”
The closest support for this limitation that the examiner could find was page 9, lines 27-31 of the applicant’s 04/03/13 specification, which states, “In particular, the variation classification unit 10 can be adapted to determine that a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network, if the ratio is smaller than the threshold and if the magnitude of the variation in the determined electrical parameter, i.e. in this embodiment in the power, is larger than a further threshold.” emphasis mine). This section appears to teach the opposite of what is claimed, in that if the magnitude of the variation is larger (ex. note - not smaller) than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer. 
Furthermore, the amended claim limitation has been presented in a binary case, where if the magnitude is smaller, then the electrical parameter is caused by a variation, and if the magnitude is larger, then the electrical parameter is not caused by a variation. The examiner could not find support for this binary case in the applicant’s specification. Just because the specification states that it can be determined that a variation is caused by the magnitude of the variation being larger/smaller than a threshold, that does not necessary imply the converse, that the opposite is true if the magnitude is smaller/larger than the threshold. Since it is not clear that the applicant had possession of the claimed amendment for independent claims 1 and 11, the claims are rejected. All other claims depend on independent claims 1 and 11 and are also rejected as a result of their dependency. 
For the purposes of examination, since it is not clear whether the variation should be smaller or larger than a threshold in order to satisfy the claim, any teaching of comparing a threshold to an electrical parameter will be construed to anticipate the claimed limitation.

Claim Rejections - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance, claims 1 and 4-15 qualify as eligible subject matter under 35 U.S.C. 101. 

However, with respect to step 2A, prong two, the limitations of “a voltage meter for measuring a voltage in the electrical network at only a single electricity exit location in the electrical network,” and “a current meter for measuring a current in the electrical network at only a single electricity entrance location in the electrical network” apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). As discussed in previous actions, these limitations are indicative of the non-intrusive load monitoring system used in the current invention. Furthermore, the claims as a whole are directed to an improvement in monitoring whether a variation is due to the operational state of an electrical consumer or to voltage fluctuation in the electrical network. As such, the claims recite additional elements that integrate the judicial exception into a practical application. Claim 11 contains similar subject matter to claim 1, and all other claims depend on claims 1 and 11. The claims are therefore not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-15 is/are rejected under pre-AIA  35 U.S.C. 103(a), as may best be understood, as being unpatentable over Andrews et al (US PgPub 20110144819) in view of Kuhns et al (US PgPub 20090307178).

With respect to claim 1, Andrews et al discloses:
A non-intrusive operational state determination apparatus for determining whether a variation in a determined electrical parameter of an electrical network is caused by a variation in an operational state of an electrical consumer of the electrical network, wherein the electrical network comprises multiple electrical consumers and a voltage source (abstract; figure 1), wherein the operational state determination apparatus comprises:
a voltage meter for measuring a voltage in the electrical network at only a single electricity exit location in the electrical network (figure 1, reference 14)
a current meter for measuring a current in the electrical network at only a single electricity entrance location in the electrical network (figure 1, reference 16)
a processor (figure 1, reference 18)
With respect to claim 1, Andrews et al differs from the claimed invention in that it does not explicitly disclose: 
to determine a decision variable based on a variation in the measured voltage and a variation in the measured current
wherein the decision variable is indicative of whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer
and wherein the processor further determines whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable and depending on the magnitude of the variation in the determined electrical parameter
wherein if the magnitude of the variation is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the magnitude of the variation is larger than a threshold it is determined that the electrical parameter is not caused by a variation in the operational state of an electrical consumer
With respect to claim 1, Kuhns et al discloses:
to determine a decision variable based on a variation in the measured voltage and a variation in the measured current (Paragraph 0051 states, “Various types of information contained in the collected data can be used to identify a particular load. For example measurements can be current divided by the voltage) may be used to help identify the load.” (emphasis mine). As seen from the teachings of Kuhns et al, the electrical conductance waveform itself is defined in terms of current and voltage. Any information that is derived from the waveform can be construed to anticipate the claimed “decision variable.” Paragraphs 0059 – 0070 discuss various equations related to the current and voltage waveform equations shown in paragraph 0059. Any of the variables in any of the equations can also be construed to read on the claimed “decision variable.”)
wherein the decision variable is indicative of whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer (paragraph 0067 states, “A transition event is defined to begin when the running X2 (comparing the interval from one period to the same sized interval in the next period) exceeds a certain threshold, indicating a change in the operational state
and wherein the processor further determines whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network  depending on the determined decision variable (paragraphs 0051, 0053, and 0067 as discussed above) and depending on the magnitude of the variation in the determined electrical parameter (anticipated by teachings in paragraph 0051 and 0053 as discussed above; Paragraph 0051 explicitly mentions “the maximum or peak use; the shape and magnitude of the electrical power waveform … and any changes in the rate of consumption.” Paragraph 0053 explicitly mentions “the amplitude and temporal variation of the current and power waveforms.”)
wherein if the magnitude of the variation is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the magnitude of the variation is larger than a threshold it is determined that the electrical parameter is not caused by a variation in the operational state of an electrical consumer (obvious in view of combination of Andrews et al and Kuhns et al; As discussed in the 112 rejection above, for the purposes of examination, since it is not clear whether the variation should be smaller or larger than a threshold in order to satisfy the claim, any teaching of comparing a threshold to an electrical parameter will be construed to anticipate the claimed limitation. Both Andrews et al and Kuhns et al disclose comparing a threshold to an electrical parameter. Paragraph 2 (comparing the interval from one period to the same sized interval in the next period) exceeds a certain threshold …”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Kuhns et al into the invention of Andrews et al. The motivation for the skilled artisan in doing so is to gain the benefit of monitoring significant changes in electrical parameters in order to better ascertain a condition in the electrical system.

With respect to claim 4, Andrews et al, as modified, discloses:
wherein a threshold is predefined such that a ratio, which is smaller than the threshold, indicates that the change in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer, wherein the processor determines if a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer, if the ratio is smaller than the threshold (obvious in view of combination; Andrews et al identifies the operational state of an electrical consumer when the consumer has a metric operating below a 

With respect to claim 5, Andrews et al, as modified, discloses:
wherein the processor determines if a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable and depending on the magnitude of the variation in the determined electrical parameter (paragraphs 0051, 0053, and 0059-0070 of Kuhns et al, for the reasons discussed with respect to claim 1 above)

With respect to claim 6, Andrews et al, as modified, discloses:
wherein the operational state determination apparatus further comprises an electrical parameter determination unit for determining the electrical parameter depending on at least one of the measured voltage and the measured current (Paragraphs 0021-0022 of Andrews discloses, “Some of the potential benefits and possible implementations of the present 

With respect to claim 7, Andrews et al, as modified, discloses:
wherein the processor determines power consumed by the electrical network as the electrical parameter (Andrews et al paragraph 0051 states, “The output y of each discrete state is the measurable parameter available from sensing at the main electrical feed of the building (e.g., voltage, current, or power measurements) …”)

With respect to claim 8, Andrews et al, as modified, discloses:
wherein the processor further determines whether a variation in the determined electrical parameter is present (Andrews et al paragraph 0079 states, “In such a case, the variation patterns of the baseline load according to the behavior patterns of the residents in a building, for example, would be a factor to consider while building the model.”)

With respect to claim 9, Andrews et al, as modified, discloses:
A disaggregation apparatus for identifying an electrical consumer, of which an operational state has been changed, in an electrical network, wherein 
a non-intrusive operational state determination apparatus for determining whether a variation in a determined electrical parameter of an electrical network is caused by a variation in an operational state of an electrical consumer of the electrical network as defined in claim 1 (as applied to claim 1 above), wherein the processor determines the electrical parameter depending on at least one of the measured voltage and the measured current, and to determine an electrical consumer, of which the operational state has been varied, depending on the variation in the determined electrical parameter, if the processor has determined that the variation in the determined electrical parameter is caused by a variation in the operational state of an electrical consumer of the network (Andrews et al paragraph 0079)

With respect to claim 10, Andrews et al, as modified, discloses:
wherein the processor further determines the energy consumption of the determined electrical consumer (Andrews et al paragraph 0012)

With respect to claim 11, Andrews et al discloses:
A non-intrusive operational state determination method for determining whether a variation in a determined electrical parameter of an electrical network is caused by a variation in an operational state of an electrical consumer of the electrical network, wherein the electrical network comprises multiple electrical consumers and a voltage source (figure 1; abstract)
measuring a voltage in the electrical network at only a single electricity exit location in the electrical network (figure 1, reference 14)
measuring a current in the electrical network at only a single electricity entrance location in the electrical network (figure 1, reference 16)
With respect to claim 11, Andrews et al differs from the claimed invention in that it does not explicitly disclose: 
determining a decision variable depending on a variation in the measured voltage and a variation in the measured current, wherein the decision variable is determined depending on a ratio of a variation in the voltage and a variation in the current and indicative of whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer without measuring the voltage and current of each of the multiple electrical consumers or if the variation is voltage fluctuation in the electrical network
determining whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable and depending on the magnitude of the variation in the determined electrical parameter
wherein if the magnitude of the variation is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the magnitude of the variation is larger than a threshold it is determined that the electrical parameter is not caused by a variation in the operational state of an electrical consumer 
With respect to claim 11, Kuhns et al discloses:
determining a decision variable depending on a variation in the measured voltage and a variation in the measured current (paragraphs 0051, 0053, and 0059-0070 disclose decision variables, as discussed with respect to claim 1 above), wherein the decision variable is determined depending on a ratio of a variation in the voltage and a variation in the current (As discussed above, Kuhns et al states, “For example, the shape and size of the 60 Hz conductance waveform (defined as the current divided by the voltage) may be used …” (paragraph 0053)) and indicative of whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer (paragraph 0067, as discussed above) without measuring the voltage and 
determining whether a variation in the determined electrical parameter of the electrical network is caused by a variation in the operational state of an electrical consumer of the network depending on the determined decision variable and depending on the magnitude of the variation in the determined electrical parameter (paragraphs 0051, 0053, and 0059-0070 of Kuhns et al, for the reasons discussed with respect to claim 1 above)
wherein if the magnitude of the variation is smaller than a threshold it is determined that the electrical parameter is caused by a variation in the operational state of an electrical consumer, if the magnitude of the variation is larger than a threshold it is determined that the electrical parameter is not caused by a variation in the operational state of an electrical consumer (obvious in view of combination of Andrews et al and Kuhns et al; As discussed in the 112 rejection above, for the purposes of examination, since it is not clear whether the variation should be smaller or larger than a threshold in order to satisfy the claim, any teaching of comparing a threshold to an electrical parameter will be construed to anticipate the claimed limitation. Both Andrews et al and Kuhns et al disclose comparing a threshold to an electrical parameter. Paragraph 0075 of Andrews et al states, “In a next step 310, the predicting, 2 (comparing the interval from one period to the same sized interval in the next period) exceeds a certain threshold …”)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Kuhns et al into the invention of Andrews et al. The motivation for the skilled artisan in doing so is to gain the benefit of monitoring significant changes in electrical parameters in order to better ascertain a condition in the electrical system.

With respect to claim 12, Andrews et al, as modified, discloses:
A disaggregation method for identifying an electrical consumer, of which an operational state has been changed, in an electrical network, wherein the electrical network comprises multiple electrical consumers and a voltage source (Andrews et al paragraph 0012), the disaggregation method comprising:
a method for determining whether a variation in a determined electrical parameter of an electrical network is caused by a variation in an operational state of an electrical consumer of the electrical network as defined in claim 11 (as applied to claim 11 above)
determining the electrical parameter depending on at least one of the measured voltage and the measured current (Andrews et al paragraph 0046)
determining an electrical consumer, of which the operational state has been varied, depending on the variation in the determined electrical parameter, if the variation in the determined electrical parameter is caused by a variation in the operational state of an electrical consumer of the network (Andrews et al paragraph 0079)

With respect to claim 13, Andrews et al, as modified, discloses:
An operational state determination computer program for determining whether a variation in a determined electrical parameter of an electrical network is caused by a variation in an operational state of an electrical consumer of the electrical network, the operational state determination computer program comprising program code means for causing an operational state determination apparatus as defined in claim 1 (as applied to claim 1 above), when the operational state determination computer program is run on a computer controlling the operational state determination apparatus (Andrews et al figure 1, reference 18; paragraph 0031 discloses local or remote computer system)

With respect to claim 14, 
A disaggregation computer program for identifying an electrical consumer, of which an operational state has been changed, in an electrical network, wherein the electrical network comprises multiple electrical consumers and a voltage source, the disaggregation computer program comprising program code means for causing a disaggregation apparatus as defined in claim 9 (as applied to claim 9 above), when the disaggregation computer program is run on a computer controlling the disaggregation apparatus (Andrews et al figure 1, reference 18; paragraph 0031)

With respect to claim 15, Andrews et al, as modified, discloses:
wherein if the electrical parameter is caused by a variation in the operational state of an electrical consumer, the processor further determines an electrical consumer of which the operational state has been varied, depending on the variation in the determined electrical parameter (Andrews et al paragraph 0079 states, “The invention has been described herein as being used to determine which appliance has been recently turned on or off … In such a case, the variation patterns of the baseline load according to the behavior patterns of the residents in a building, for example, would be a factor to consider while building the model.” By knowing which appliance has been turned on or off (ex. note. - as well as which residents in a building has been doing the turning on or off of the appliance, which is suggested by the disclosed “behavior patterns), it is possible to determine the electrical consumer of which the operational 

Response to Arguments
Applicant's arguments filed 03/22/21 have been fully considered but they are not persuasive.
The applicant argues:

    PNG
    media_image1.png
    622
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    612
    media_image2.png
    Greyscale

The applicant’s arguments are not persuasive because the applicant is applying a narrow interpretation to broad claims, as well as reading in unclaimed elements. For example, the applicant argues, “In contrast, the present invention claims ‘wherein the decision variable is indicative of whether a variation in the determined electrical parameter is caused by a variation in the operational state of an electrical consumer or not and wherein this decision variable is used for determining whether the variation in the determined electrical parameter is caused by a variation in an operational state of an electrical consumer or not.” (emphasis applicant’s). Please note that the phrase “or not” is not in the claims. It is a phrase that the applicant is reading in. The examiner gives claims their broadest reasonable interpretation based on what is claimed. The examiner does not read in unclaimed limitations. 
The applicant further argues, “Thus, the present invention determines, after a variation occurs, whether the variation is a change in an operational state or occurred for some other reason. Kuhns simply determines if a variation has occurred.” emphasis mine). Again, the claims do not contain the language “for some other reason.” The applicant is reading in a narrow, unclaimed standard and then arguing that Kuhns fails to meet that unclaimed standard. However, it is not necessary for Kuhns to meet an unclaimed standard. The examiner examines what is claimed, and as seen in the rejection above, the cited art reads on the claimed invention.
Furthermore, the applicant appears to overly generalize the depth of Kuhn’s teachings. Kuhns does not “simply determine if a variation has occurred.” Kuhns analyzes specific uses by individual circuits or appliances. For example, paragraph 0007 of Kuhns states, “An amount of a first utility consumed by a load associated with a device is detected. An amount of a second utility consumed by a load associated with the same device is detected. The identity of the device is determined based on the amount of the first and second utilities consumed. In a specific example, the first utility is electricity and the second utility is gas …” Kuhns clearly distinguishes different sources of utility and does not merely determine whether a general variation has occurred.
It should be further noted that the claims use broad language, such as “the decision variable is indicative of whether a variation … is caused …” Many factors can be “indicative of” a variation, such as electricity use. As stated in paragraph 0007 of Kuhns et al, “In particular examples, electricity use is analyzed …” Kuhns et al, also discloses many other factors that can read on the broad “indicative of” language. This is in addition to Kuhns’ clear teachings of “indicating a change,” as discussed in the above rejection.
For these reasons, the applicant’s arguments are not persuasive.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomlinson, Jr. et al (US PgPub 20100305889) discloses non-intrusive appliance load identification using cascaded cognitive learning.
Alles (US Pat 8275561) discloses power monitoring and analysis system for identifying individual electrical devices.
Rada et al (US Pat 8447541) discloses energy usage monitoring with remote display and automatic detection of appliance including graphical user interface.
Kim et al (US Pat 8812427) discloses a system and method for disaggregating power load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        04/10/21